Case 2:19-cv-05541-PSG-RAO Document 43 Filed 01/25/21 Page 1lof3 Page ID #:332

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL
Case No. 2:19-cv-05541-PSG-RAO Date January 25, 2021

 

Title Christopher Sadowski v. Hollywood Unlocked, Inc. et al

 

Present: The Honorable ROZELLA A. OLIVER, UNITED STATES MAGISTRATE JUDGE

 

 

D. Luengo N/A N/A
Deputy Clerk Court Reporter / Recorder Tape No.
Attorneys Present for Plaintiffs: Attorneys Present for Defendants:
NONE PRESENT NONE PRESENT
Proceedings: SETTLEMENT CONFERENCE ORDER

This matter having been referred to U.S. Magistrate Judge Rozella A. Oliver for a settlement
conference, IT IS ORDERED that a telephonic settlement conference shall be held on March 1, 2021, at
10:00 a.m. Counsel and persons with meaningful authority to negotiate and agree to a settlement of the
case should be available by telephone for the conference. In consideration of the current health concerns
arising from the COVID-19 pandemic, your clients are not required to be with you during the
conference but they must make themselves available by telephone.

1. Settlement Conference Statements

Each party shall submit a settlement conference statement (“Statement”) by email to
RAO_ Chambers@cacd.uscourts.gov by no later than February 18, 2021. The statements shall not
be e-filed in the court record, and they will not be made part of the case file.

The Statements shall contain the following information:

A. A brief statement of the facts of the case, including each party’s claims and defenses.
The Statement shall include citations to the applicable statutory or other grounds upon
which claims or defenses are based. The Statement should identify the major factual and
legal issues in dispute, and cite any controlling authorities.

B. An itemized statement of the monetary damages claimed and of any other relief sought,
including the evidentiary bases for the monetary damages and/or other relief sought.

C. A summary of the proceedings to date, including any case management dates/deadlines
already set, as well as the estimated length of trial, and whether a court or jury trial is
contemplated. The Statement shall also set forth the date(s) any party filed or intends to
file any dispositive motion.

CV-90 (06/04) CIVIL MINUTES - GENERAL Page 1 of 3
Case 2:19-cv-05541-PSG-RAO Document 43 Filed 01/25/21 Page 2of3 Page ID #:333

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL
Case No. 2:19-cv-05541-PSG-RAO Date January 25, 2021

 

Title Christopher Sadowski v. Hollywood Unlocked, Inc. et al

 

D. A history of past settlement discussions, offers, and demands.

E. A forthright evaluation of the party’s likelihood of prevailing on each of his, her, or its
claims and/or defenses.

F. The approximate amount of attorney’s fees, time and costs expended to date, and an
estimate of the fees, time and costs to be expended for (1) further discovery; (ii) pretrial;
and (111) trial.

G. The party’s evaluation of the terms on which the case could be settled reasonably and
fairly, taking into account the litigation position and settlement position of the other side.

H. Any other relevant circumstances that counsel believe will assist the Court in conducting
the settlement conference.

2. The Settlement Conference

The settlement conference will begin with the Judge initiating the call first to Plaintiff's counsel
for confidential discussions. The Judge will then call Defendant’s counsel for confidential discussions.
The conference will continue in this manner, as needed.

In discussions, you can confidentially discuss information which may assist in working toward a
resolution, but which you prefer not to disclose in direct negotiations. You should anticipate that the
Judge will play “devil’s advocate” to help all parties gain the most balanced evaluation of the matter.
The discussions also provide an opportunity to assess realistic options for resolution.

Discussions will generally continue until an option has been developed that all sides believe is
acceptable. At that point, the Judge will summarize the settlement. You may then wish to place the
settlement on the record or draft and execute a memorandum stating the material terms.

3. Confidential Communications

All statements related to the settlement conference are confidential settlement discussions. All
statements made or information disclosed are privileged and cannot be compelled under any
circumstances. Further, the comments of the Judge during discussions are not to be used by counsel in
settlement negotiations with opposing counsel or in any court proceedings. This is a necessary
requirement in order to avoid possible misquotation of the Judge’s comments. Violation of this policy
may result in sanctions being imposed.

/I/

CV-90 (06/04) CIVIL MINUTES - GENERAL Page 2 of 3
Case 2:19-cv-05541-PSG-RAO Document 43 Filed 01/25/21 Page 3o0f3 Page ID #:334

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL
Case No. 2:19-cv-05541-PSG-RAO Date January 25, 2021

 

Title Christopher Sadowski v. Hollywood Unlocked, Inc. et al

 

4. Sanctions
The failure of any party or attorney to comply with the requirements of this Order may result in

sanctions being imposed. The sanctions may include, but are not limited to, the fees and costs expended
by the other parties in preparing and attending the settlement conference.

ce: Parties of Record

 

Initials of Preparer dl

 

CV-90 (06/04) CIVIL MINUTES - GENERAL Page 3 of 3
